44 N.J. 266 (1965)
208 A.2d 401
CITY OF CLIFTON, PLAINTIFF-RESPONDENT,
v.
DONALD P. WEBER, DEFENDANT-APPELLANT.
The Supreme Court of New Jersey.
Argued February 16, 1965.
Decided March 22, 1965.
Mr. David B. Buerger, of the Pennsylvania bar, argued the cause for appellant (Mr. William L. Dill, Jr., and Mr. Bartholomew T. Zanelli, of counsel; Messrs. Stryker, Tams & Dill, attorneys).
Mr. Sam Monchak argued the cause for respondent (Mr. Nicholas G. Mandak, on the brief).
*267 The opinion of the court was delivered
PER CURIAM.
The Appellate Division affirmed a conviction for violation of a municipal ordinance, City of Clifton v. Weber, 84 N.J. Super. 333 (1964), and one judge dissenting, the defendant prosecuted this appeal to us. R.R. 1:2-1 (b).
The ordinance regulates house-to-house soliciting or canvassing. Defendant charged the ordinance imposes an unconstitutional burden upon interstate commerce.
It developed at the argument before us that the attack upon the ordinance was prompted by an assumption that the ordinance applied notwithstanding that the householder invited a salesman to call. The municipality disclaims that purpose and concedes the ordinance does not apply where there is an invitation from or prior appointment with the occupant. The municipality, however, does insist that here there was no such invitation or appointment, and the defendant concedes this to be the fact.
Since the defendant expressly refrains from assailing the ordinance as thus understood, and since a violation of the ordinance upon that premise is not disputed, no issue remains for our consideration and the judgment is accordingly affirmed.
For affirmance  Chief Justice WEINTRAUB, and Justices JACOBS, FRANCIS, PROCTOR, HALL, SCHETTINO and HANEMAN  7.
For reversal  None.